In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00091-CR



        SAMUEL DELEON GARZA, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 196th District Court
                Hunt County, Texas
               Trial Court No. 28,999




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                                     MEMORANDUM OPINION
        A jury convicted Samuel Deleon Garza of assault arising out of his dating relationship

with Maria Ulloa. Due to a previous conviction for assault involving family violence, Garza’s

offense was enhanced from a misdemeanor to a third degree felony.                       See TEX. PENAL CODE

ANN. § 22.01(b)(2)(A) (West Supp. 2014). Because Garza had previously committed two other

felony offenses, the jury was instructed to assess punishment “for any term of not more than 99

years or less than 25 years.” TEX. PENAL CODE ANN. § 12.42(d) (West Supp. 2014). Garza pled

“true” to the State’s enhancement allegations and was sentenced to eighty-five years’

imprisonment.

        On appeal, 1 Garza argues only that the evidence was legally insufficient to prove that he

and Ulloa had a dating relationship. We addressed this same issue in detail in our opinion of this

date on Garza’s appeal in cause number 06-14-00088-CR. For the reasons stated therein, we

likewise conclude that legally sufficient evidence established a dating relationship between

Garza and Ulloa. Accordingly, we overrule Garza’s sole point of error on appeal.




1
 In companion cases 06-14-00088-CR, 06-14-00089-CR, and 06-14-00092-CR, Garza appeals from three other
convictions of assault dating violence, with a previous conviction of assault family violence. In companion case 06-
14-00090-CR, Garza appeals from a conviction of burglary of a habitation. In companion case 06-14-00093-CR,
Garza appeals from a conviction of obstruction or retaliation.

                                                         2
      We affirm the trial court’s judgment.



                                              Ralph K. Burgess
                                              Justice

Date Submitted:      February 17, 2015
Date Decided:        March 10, 2015

Do Not Publish




                                                3